Title: Abigail Adams to Charles Storer, 22 May 1786
From: Adams, Abigail
To: Storer, Charles


     
      Dear Charles
      London May 22. 1786
     
     It is a very pleasent morning Sir, and I have risen a little after five, that I might have the pleasure of writing you before Captain Bigolew Sails, so Sir I have seated myself at a desk near the window of the Chamber in which you used to lodge, from whence you know the square has a beautifull appearence, delightfully green it is, but the weather continues so cold that we still keep fires. As I have informd you of my present position, I will go on to relate that in which your letter found me, (know then, tis a fortnight since) that I was Sitting in the drawing room upon the Settee earnestly engaged in conversation with Miss Macauley, daughter to the celebrated Lady of that Name, and a very fine young Lady She is, present Miss Hamilton of Philadelphia. O Charles it is fortunate that you did not know that young Lady. Since you left us she has been very intimate in the family. So modest so Sweet and amiable, affable and engageing, so Beautifull, and yet so unconscious of it, in short she is “all that Youthfull poets fancy when they Love.” She has an uncle whose adopted child she is, and he almost worships her. He was obliged to come abroad about 2 years ago, and brought her with him then only sixteen years old. He has carrid her into company publick and private, shewn her the world under his own Eye, and preserved her from growing giddy at the view. After having introduced her here, he requested my protection for her and accordingly I have frequently taken her with me to publick places. For this purpose she had come to drink tea with me and go to Ranaleigh. Col Smith Col Norten mr Trumble Dr Bancroft mr Ridley were all present, when mr Adams came into the room and presented me your Letter. I wishd to open it, but so much company present I could not, so I put in my pocket. The company staid till ten. The Carriages were then ready at the door and it was time to go to Rana
        and will you believe it, mr A went with us for the first time. About eleven we got there, and expected to meet a party from Clapham. They did not however come till 12. The room not being very full, and we old fashiond people, we retired at one, but your fashonable Friend mrs Paridice, staid a few Evenings since till four oclock. Altho I practised so much self denial, I did not go to bed till I had read your Letter, for which accept my thanks, tho you were very neglegent in it, not a word of Mrs Atkinson nor the children not a syllable of Mamma or Sister Polly. It is true you were very good in giving me a minute account of my own Children, and your visit to Haverhill which gratified me much. You are a Young Gentleman of taste, so could not be otherways than pleasd with mrs Shaw. The three Sisters are all clever, I am really at a loss to know which is most so, something different in their manners be sure, but the same principals of Benevolence actuates them all.
     You see I write you with the same freedom and confidence as if you was one of us. Let me then assure you that there cannot be any change of mind in the Lady for whom you have exprest an anxiety. She will soon be the wife of a Worthy Man, by her own free and unbiassed Choice; a House is engaged, and I am buisy in prepairing matters for an event not far distant. I understood by dr Tufts that he was in possession of the papers some months ago. I cannot Suppose the Gentleman would be so dishonorable as to wish to retain them, when all hopes of the Lady are annhialated. She has never written him a line since that Letter which past through the hands of Dr Tufts and I presume never will again. I wish the Gentleman well. He has good qualities, indeed he has, but he ever was his own Enemy.
     As to politicks my dear Charles, when a people have not ability to go to War, why they must be at Peace if they can. But there is not a less Hostile Spirit here against America than there was during the administration of Lord North. They Hate us and the French equally, and every effort to crush us, to breed ill will amongst us, to ruin our commerce, to destroy our navagation will be, and is studiously practised. The Laws of Nations require civility towards Publick Ministers. This we receive, but our Country is vilifye’d by every hireling scribler, and will be so untill the States invest Congress with Powers which shall convince them that we are still united. I can give you a very recent instance of the illiberal prejudice of those who call themselves Men of Science and abilities, and no doubt are such. It is customary for the Royal Society of accademicians to have an Annual dinner and to invite all the Foreign Ministers and Strangers of distinction. But this Year to shew their servility to crowned Heads and their hatred of Republicks, they voted to invite only the foreign ministers from crowned Heads, and by that means you see they could exclude the Minister from America, with three others to keep him company, so that the distinction should not amount to an open affront. Yet these are the Men of Letters, Men of Science!!! O Britain Blush, that these are the degenerate Sons of thy Sydney, Hamden, Pym, and Russel.
     As to the Algerines, why mr A——s Prophesy is but too true, and Lamb is returning having effected—nothing. Mr Barclay I suppose will be in the same situation, and now what is to be done? You was long enough in the political line to see and feel perplexities of various kinds. You know how much they affect mr A. They surround him from all quarters, and sometimes it is palpable darkness, then a Gleam of light breaks out. There are many things you know, which cannot and must not be told. The honour of America requires silence. I wish all her Sons were as carefull of it. But I wish, what? that I was safe in my little rustick cottage at the foot of pens Hill. Do you hear, when you write again dont tell us one dismall Story. Let us have sun shine from some quarter, if it is only imaginary.
     I cannot tell you any more about Lamb untill mr Randle arrives, who we daily expect. I do not know that any other person would have met with a more favourable reception, but he had not half money enough to procure him an audience. This is to ourselves do you mind. Let us keep it from the English as long as we can, tis enough that congress are informed of every thing—politicks adieu.
     
      Remember me to all inquiring Friends, uncles Aunts & cousins, believe me ever your Friend
      xxxxxxx
     
     
      PS If you will only put this letter into Your own hand writing, what an improvement it will be.
     
    